DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendments and Remarks filed on 06/08/2022
Application claims a FP date of Oct 08, 2019
Claim 1 is cancelled
Claims 21-22 are new
Claims 2-22 are pending
Response to Arguments
 
Applicant’s arguments and amendments filed on 06/08/2022, have been fully considered.  Since Claims 2-20 have been rewritten to include allowable subject matter, all objects and rejections with regards to claims 2-20 have been withdrawn.  Claims 21-22 are new.  Claim 21 is broad and therefore Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saiga (U.S. Patent Publication Number 2021/0096338 A1).  Since Saiga’s disclosure has an effective filing date of Sep 27, 2019, Saiga is prior art until such time as the record shows that the exception 102(b)(2) apply. 
Regarding Claim 21, Saiga discloses a lens device (In Fig 10, Saiga discloses an camera 1000), comprising: 
a first lens module comprising plurality of lenses (Fig 10 – objective lens 1040 is a doublet lens); 
an image sensor (Fig 10 – image sensor 1060); and
a first light path turning module (Fig 10 – prism 1010 and 1020); 
wherein the first light path turning module is configured to transmit light passing through the first lens module to the image sensor by reflecting the light four times (In the flow chart of Fig 15 Saiga discloses a method for capturing images using embodiments of a freeform folded optical system that fold the optical axis four time.  This is further disclosed in the Abstract and in ¶0063 Saiga uses Fig 1A to illustrate the optical axis getting folded four times.  In Fig 2A Saiga discloses the transmitting and reflecting surfaces of the freeform prism 110 and 120 which discloses how the direction of light is changed due to total internal reflection and light gets folded four time.  Further in ¶0126 - ¶0129 Saiga discloses that the light may be folded four times within the prism before it exits the prism to the image sensor).


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant disclosed prior art Wang et al. (U.S. Patent Publication Number 2021/0044729 A1).

Regarding Claim 1, Wang discloses a lens device (In Fig 5A, Wang discloses a folded structure for a camera), comprising: 
a first lens module comprising plurality of lenses (Fig 5A – first refractive element having plurality of lenses ¶0088 ); 
an image sensor (Fig 5A – photosensitive element); and
a first light path turning module (Fig 5A – Reflecting element and Triangular prism); 
wherein the first light path turning module is configured to transmit light passing through the first lens module to the image sensor by reflecting the light four times (Wang discloses this in Figs 5A – 10).

Allowable Subject Matter
Claims 2-20 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                           June 22, 2022